DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          TRAVIS M. CARROLL,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-936

                             [August 9, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Samantha Schosberg
Feuer, Judge; L.T. Case Nos. 50-2008-CF001781-AXXX-MB and 50-2009-
CF-010016-AXXX-MB.

   Travis M. Carroll, South Bay, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Appellant Travis Carroll appeals the trial court’s order summarily
denying his motion to correct illegal sentence pursuant to Florida Rule of
Criminal Procedure 3.800(a). Appellant is correct, and the State agrees,
that the trial court erred in failing to enter separate sentencing orders for
each count in his underlying cases. Holmes v. State, 100 So. 3d 281 (Fla.
3d DCA 2012); Brazley v. State, 871 So. 2d 986 (Fla. 3d DCA 2004). We
reverse and remand for the trial court to correct the sentencing
documents. Appellant need not be present for this ministerial act. Jordan
v. State, 143 So. 3d 335, 339 (Fla. 2014); Bowen v. State, 196 So. 3d 567
(Fla. 4th DCA 2016); see also Jordan v. State, 42 Fla. L. Weekly D897 (Fla.
3d DCA Apr. 19, 2017).

   Reversed and remanded.

MAY, LEVINE and FORST, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2